Upcoming EU-US summit and Transatlantic Economic Council - EU-US Data Protection Agreement (debate)
The next item is the joint debate on the following:
Council and Commission statements on the upcoming EU-US summit and the meeting of the Transatlantic Economic Council and
Council and Commission statements on the EU-US data protection agreement.
Mr President, Mrs Reding, Commissioner, honourable Members, as you know, the debate on the cooperation between the United States and the EU has been ongoing for some time now and, notably, we received a Commission proposal on 28 May 2010 requesting approval for the opening of negotiations on an agreement between the European Union and the United States on the protection of personal data, a subject that has been discussed several times before, including in this House.
At the same time, the Commission has been acting on the work of the EU-US High-Level Contact Group on Data Protection and Data Sharing, which drew up a report in 2008 that was also made available to the European Parliament. The data protection discussed in that report is, of course, a fundamental subject as far as Europe is concerned. It is a fundamental freedom which is enshrined in Article 16 of the treaty, and to which the Presidency attaches particular importance. Therefore, the Presidency supports all initiatives aimed at improving data protection in transatlantic relations and at ensuring an adequate level of such protection.
This agreement should take account of the data protection principles laid down in various documents: the Charter of Fundamental Rights of the European Union, the 1995 Data Protection Directive and the 2008 Framework Decision. I said we need to achieve an adequate level of data protection, and this must be interpreted as not always being an equivalent or identical one.
There must be a high, adequate level of protection of the rights of the individual, but the way in which these rights are guaranteed may differ from country to country. Each system has specific characteristics, including with regard to data protection, and this must not pose a fundamental problem. What is important, however, is that we can guarantee that the civil rights contained in the future agreement are enforceable, and are enforceable in favour of everyone concerned.
How will the United States and the European Union guarantee that these rights are enforceable in specific terms? Each party will have to decide this for itself. We take the view that, in the same way that a European directive can be transposed differently by different Member States, an international agreement can also be transposed in different ways. Yet what matters to everyone at all events is the end result: having rights that are enforceable in favour of the parties concerned on both sides of the Atlantic Ocean.
Since the Council shares Parliament's concern on this point, it will make a request, in its decision authorising the opening of negotiations, for the Commission to submit a report to the Council in the course of those negotiations, focusing, in particular, on the specific question as to how the specific enforceability of rights laid down in the agreement will be guaranteed.
Sectoral agreements have already been concluded in the past, with specific data protection arrangements that were different for each sector; and, at present, the differing provisions of these agreements form a kind of inextricable tangle that really hampers the task of the police officers responsible for applying the data protection provisions. The negotiations on these specific agreements are under great time pressure. This was true of the Passenger Name Record (PNR) agreements and of the Terrorist Finance Tracking Programme (TFTP); you are familiar with the discussions. Thus, when it comes to the forthcoming comprehensive data protection agreement in which the data protection principles are to be enshrined, we must try to avoid the need to repeatedly negotiate new sectoral agreements.
On the other hand, we must also be realistic and understand that a single comprehensive agreement with the United States in the field of data protection will never be able to eliminate all possible future problems. We should bear in mind, therefore, that it is still possible to conclude additional specific agreements afterwards.
Thus, there will have to be what is known as an 'umbrella agreement', which lays down fundamental rights but does not, in itself, form a basis for data transfer. Data must be transferred on the basis of other existing or future specific agreements.
By way of conclusion, therefore, Mr President, I should like to emphasise that the Presidency is striving to have the negotiating mandate for this comprehensive agreement dealt with at the same time as the three mandates for the PNR agreements with Australia, Canada and the United States, and that we should very much like to discuss the matter at the Council meeting on 2 and 3 December next. Thank you for your attention.
Member of the Commission. - Mr President, Baroness Ashton could not be with us today so I will cover both the EU-US summit and the Transatlantic Economic Council - often called the TEC. As you know, the summit will take place in Lisbon on 20 November; it needs to demonstrate the added value of the EU-US partnership and its continued relevance in the 21st century.
Let me take this opportunity to welcome the active contribution of the European Parliament to EU-US relations and inform Members about our objectives for the summit. The EU and the US are still suffering from the aftermath of the economic crisis. Therefore, the economy and jobs will be at the heart of the summit's discussions.
We will start by reviewing relevant results of the G20 summit and will discuss our respective contributions to sustainable and balanced global recovery. We also want the summit to underline the need to conclude an ambitious, comprehensive and balanced agreement in the WTO on the Doha Development Agenda. We will state our joint intent to resist protectionism at home and abroad. We will focus on expanding the economic benefits of the transatlantic economy. As regards the Transatlantic Economic Council, I very much welcome your ideas as expressed in the resolution.
I would like to underline three elements in particular: the importance of strengthening the strategic components of the Transatlantic Economic Council; the need for the TEC to support and foster cooperation on all matters affecting the regulatory environment for industries and consumers in the EU and the US; and the crucial role of legislators in becoming guardians and actors in the convergence of our approaches.
Let me tell you some of my own views on EU-US relations and why I think the TEC is of importance. The EU and the US are the world's most integrated economies; we are each other's largest trade and investment partners; we share common values and responsibilities for tackling global challenges on a variety of issues, be it innovation or environmental challenges, energy security or access to raw materials. Even if our respective approaches to economic and regulatory issues remain different, consumer safety and data protection illustrate this.
What comforts me is our proven ability to work together when times get tough. We pooled our efforts very effectively in fighting the economic and financial crisis; our joint pledge at the G20 and WTO has helped to fend off protectionist moves. Two years on, the EU and the US are now moving towards the next phase: the creation of smart and sustainable growth and jobs while facing serious challenges and increasing competition from emerging economies.
The question is: how can reinforced cooperation with the US help us to get there? In my view, both the EU and the US need to rethink and probably redefine the transatlantic partnership to adapt to the new situation. We need to ask ourselves today what the transatlantic market place should look like in 2020. Will the EU and the US be leaders in innovative technologies which have the capacity to transform society, such as electric cars and smart grids? Will they succeed in jointly promoting open ICT services networks and transparent regulation? Will our SMEs prosper and access new markets by protecting their intellectual property rights? Will consumers benefit from information exchanges between the US and the EU on dangerous products? How will we approach security threats and terrorism? By unilateral activism or by relying on more effective and mutually agreed solutions to foster secure trade? How should we approach economic challenges posed by emerging economies in areas including intellectual property rights, access to raw materials or subsidisation of domestic industries? The relaunch of the TEC is an attempt to develop this strategic relationship.
With my counterpart, the US Co-Chair of the TEC, Michael Froman, we have agreed to set new directions. We envisage the TEC as the main political platform where we can discuss economic issues, strategic issues - including third country issues - and regulatory issues. In advising the Commission and the US Administration, legislators, businesses and consumers have provided and should continue to provide crucial input and come up with possible transatlantic solutions to existing and potential problems.
The next TEC meeting will take place on 17 December in Washington. It should focus on three main themes: innovation and emerging technologies; building the transatlantic market place and building the strategies for greening our economies.
On energy policy: the EU-US Energy Council will meet on the eve of the summit; it will continue to work on framing joint responses to energy security. Our intention is that the summit should ask the Energy Council to intensify EU-US cooperation on the development and deployment of green energy technologies and promote exchanges between our researchers to allow them to participate freely in each other's energy research programmes. This work supports both our efforts on climate change and the creation of new jobs.
We are aware of the deep concern amongst our citizens about the impact of the global climate change. At the summit, we will press the US on the need for the Cancún conference to deliver a significant step towards a comprehensive global framework for tackling climate change.
On development: the EU and the US are the world's leading aid donors. As well as working on implementing millennium development goals on food security and helping the poorest countries adapt to climate change, we need to work closely on coordinating our efforts in the recipient countries so as to maximise the effectiveness and impact of our aid and avoid duplication of effort.
On security: recognising that fundamental rights and the security of citizens are complementary and mutually reinforcing; we need to ensure that there is a good balance between the two in all of our work. I know that Viviane Reding will discuss this important issue, including the agreement on passenger name records, with you later today. The EU and the US must also work together in a more comprehensive way to tackle new threats to the global networks, such as cyber effects and cyber crime.
Finally, in the foreign policy arena, we will stress our joint strategies and maximise our impact. We must support the Middle East peace process, with the aim of achieving a framework for agreement between Israel and the Palestinian Authority within a year. On Iran, the EU has delivered on tougher sanctions while, at the same time, being strongly committed to seeking engagement with Iran.
So overall, the summit will cover a range of issues that lie at the heart of the transatlantic relationship. I look forward to the debates that will now ensue.
Vice-President of the Commission. - Mr President, on 26 May, the Commission recommended that the Council should authorise negotiations on the EU-US data protection agreement and submitted draft negotiation guidelines. This recommendation for a mandate is now being discussed in the Council. I know that the European Parliament shares my view: this is a unique opportunity, an opportunity to reach a high level of personal data protection, while bringing new dynamism to our transatlantic partnership.
Sharing relevant information is an essential element of effective cooperation in the fight against crime, not only inside the EU, but also with the US. The EU-US security partnership is very important: it is indispensable and that is why we should allow it to function.
In the past, personal data protection has been a recurrent issue. Each time exchange of data across the Atlantic for law enforcement purposes has been discussed, the question has come up again. We believe that an agreement can ease negotiations on specific future agreements involving the sharing of personal data. Such an agreement will also give us the opportunity to build on common ground and to find satisfactory solutions for future cooperation.
Let me be very clear on this. We need a general agreement which provides a coherent and legally binding framework in order to protect personal data and to enforce the rights of individuals. We also know that there are currently many specific agreements on data sharing between the US and the Member States, and between the US and the EU. Each of these has its own ad hoc data protection rules. That means a patchwork of different safeguards and provisions for processing personal data. We thus have a solution which is far from satisfactory, and which is hardly justifiable since we are talking about a fundamental right - and the right to data protection is a fundamental right.
With your support, I am determined to end this piecemeal approach and to negotiate an umbrella agreement that:
provides a coherent and harmonised set of data protection standards and includes essential principles such as the principle of proportionality, data minimisation, minimal retention periods and purpose limitation;
is applicable to all future and existing agreements dealing with information sharing for law enforcement purposes;
contains all the necessary data protection standards in line with the Union's data protection acquis and suggests enforceable rights for individuals, administrative and judicial redress or a non-discrimination clause;
ensures the effective application of data protection standards and their control by independent public authorities.
I believe that citizens and businesses alike expect a single set of legally binding data protection standards, which will then be applied uniformly across the Union, as well as to transatlantic cooperation for law enforcement purposes. I also believe that we need to be ambitious.
I am determined to pursue my objectives and I am confident that I can count on the support of the European Parliament in order to achieve a good agreement with the US, an agreement which will ensure a high level of data protection for all individuals and allow us to pursue the necessary and important cooperation with the United States to prevent terrorism and organised crime.
Mr President, Mr De Clerck, Mrs Reding, Mr De Gucht, ladies and gentlemen, the Group of the European People's Party (Christian Democrats) supports the joint motion for a resolution and would like to thank those who have spoken here.
We must understand - ahead of the EU-US summit and now, as the G20 summit takes place - that on many issues - not just economic issues, but also in matters concerning peace and environmental protection - only a joint response by Europe stands a chance of being realised on a global scale. For this reason, we would like to have closer cooperation here and, as the European Parliament, are also endeavouring to achieve this with the new majorities in the US Congress, which play a major role in this context. Mr De Gucht realises this in the case of the Transatlantic Economic Council (TEC), Mrs Reding in the case of data protection, and we also saw in the case of SWIFT that parliaments play an important part when it comes to realising this. Together, the Europeans and Americans - who still account for 60% of the world's gross domestic product - have a chance to lay down such standards and give a positive response to the challenges of terrorism, matters relating to Iran and the Middle East, climate change and many other issues besides. We need to make the appropriate efforts here.
I therefore hope that we can move forward on these general political matters and that progress will be made in the TEC, which has been revived by Mr De Gucht's efforts. I hope that the original objective can be realised there so that we can remove trade barriers to arrive at a transatlantic market, which could generate a lot of growth for us while avoiding unnecessary costs - and also, Mrs Reding, moving forward on matters relating to fundamental rights, data protection and similar issues. It is necessary to ensure data protection, but for a variety of reasons, we also need to have an exchange of data. It is therefore a very good thing that we are attempting to agree on common standards here despite our different legal approaches.
If you will allow me to make a further comment, in this instance on matters relating to financial markets, it must of course be said that while legislation has been passed to ensure that the events of two years ago cannot be repeated, the Fed has now, for example, decided to place USD 600 million on the market without consultation, with the result that naturally, there are fears concerning inflation and other things and some turbulence in the global economy. It will not help us if exchange rates do not develop correctly relative to each other.
Mr President, I would like to add my very warm thanks to the Council and Commission for their introductory remarks. I would particularly like to concentrate on what Mr De Gucht said, because it needs to be noted that the US has changed since 2 November. Not that cooperation with the US was perfect before, but it must be feared that it will now be more difficult.
You mentioned protectionism, Mr De Gucht. I believe that we must act jointly to counter protectionism. It may provide a solution for one area or another in the short term, but overall, it is no solution because it results in competitive protectionism that is quite definitely not in our interests. You referred to energy matters. Today, the Commission published a paper on energy - Energy 2020. While I would criticise some aspects of this, the thinking behind it is along the right lines. However, I cannot imagine that the US will publish a similar paper with similar guidelines. This area will be very difficult, and all the more so since 2 November. You also mentioned electric cars and the matter of developing smart grids jointly with the US, and these are indeed things that we should attempt. At the same time, however, we need to tell the US that we also have other partners. We can also try to develop similar things with China, Brazil or other countries. We need to give the Americans the impression that we are not necessarily reliant on them. We would like to do it with them, but they are not our only partner - particularly when it comes to climate change. Let us bear in mind the behaviour of the US and President Obama's inability to act because laws had not yet been passed. Now, with the current majorities in Congress, the law is not even on the table - with the result that we must assume that things will be more difficult unless we succeed in taking some of these matters further with countries such as China, India or Brazil. We have to acknowledge this fact clearly.
I will respond to Mr Brok's comments by saying that initially, there was a great difference, but now there is less difference. It is absolutely right and vital, from our point of view, too, that the US goes back to balancing its budget. I have nothing against that; on the contrary, it is a good thing if the US tries to create new jobs again - good for America, and good for us. However, it needs to be done in a coordinated way. The Americans therefore need to get used to accepting greater global cooperation in this area too, particularly cooperation with Europe.
on behalf of the ALDE Group. - Mr President, the transatlantic relationship is Europe's most important. Not only do we still account for half of the global economy, but our democracies are the key drivers of the maintenance of human rights and the rule of law. However, we sometimes seem to either take each other for granted or let our family squabbles obscure our overriding common interests.
That is why our joint resolution insists on the importance of a strategic partnership, one which stresses coordination and cooperation in meeting global challenges and regional issues and in which legislators are full and serious players. That strategic partnership must be rooted in economic and political freedom.
I am pleased that MEPs are reiterating our insistence on the aim of a free transatlantic market by 2015. That means gearing up our ambitions for the removal of trade and regulatory barriers. A very large - and growing - part of the transatlantic relationship is about issues of justice, law enforcement and human rights. It used to be ad hoc, now it is really one of the core elements. The more we anchor our partnership in shared respect for our common values, the more strongly we can act to resonate those values in the wider world.
In that context, the renewed justification by former President George Bush of water boarding - which is unequivocally torture - sums up everything that went wrong in the disastrous eight years of his Presidency and that made the West both less free and less secure. The emerging, widespread evidence of apparent mistreatment of Iraqi detainees by UK and US troops demands examination at the highest level, including at the forthcoming summit and in independent inquiries.
I was very pleased to hear Vice-President Reding on the data protection agreement. It really is vital to have this 'umbrella agreement', as she called it, because at the moment, we are fire-fighting on each individual data sharing agreement. If we could just have a settlement, a framework in which individual data sharing requests can be examined, that would be extremely valuable because so much of our attention and squabbles have focused on that subject. It is a great prize worth a lot of effort.
Mr President, ladies and gentlemen, the elections of 2 November represent a fairly major turning point in recent American history and one gets the impression that the country is now pausing for breath. In such a situation, it is all the more important to signal our reliable cooperation and to set clear priorities for our future work together.
I am grateful to Mr De Gucht for bringing up the subject of the Transatlantic Economic Council (TEC) at the start of his remarks and for what he said on this matter. We need to breathe new life into the TEC. So far, the TEC has done very little, but we can still hope. I also agree with and support the two aspects that you mentioned, Commissioner; both bilateral cooperation - with a view to the standardisation and regulation of low carbon technologies, for example - but also, above and beyond this, the strategic component. We hope that this is a step forward.
It is regrettable that climate policy will not play a part in the one and a half hour summit in Portugal. Nevertheless, it is important that our representatives, President Barroso and President Van Rompuy, make it clear there that Europe will not allow itself to be held back or dragged down by this. The focus on development policy is a good thing, and from a European perspective, it would also be good if we could seek to achieve not just any cooperation, but qualified cooperation, by emphasising the Millennium Development Goals and climate policy.
Finally, in view of the fact that the Presidency has now been weakened and that there are new isolationist tendencies in the US, it will be important for Europe to independently take the initiative internationally, such as in the Middle East in respect of the Palestinians, Syria or Lebanon. We should tell the Americans quite clearly that we are prepared to do this and that we want to shoulder this responsibility.
on behalf of the ECR Group. - Mr President, no bilateral relationship is more important to us than that with the United States. We face an uncertain century ahead, which will be characterised by a fundamental shift in the global economic balance of power away from the liberal democracies of Europe and North America to states which do not all share, as yet, our commitments to the rule of law, democracy and human rights.
As long as I hold my position in this House I will, of course, fight for unity between the North Atlantic democracies in promoting a common vision for the future. For example, in pursuing our shared goals for security, we should seek the maximum cooperation to avoid unnecessary difficulty.
I therefore applaud the work that is being done on the data protection framework and the PNR agreements, but I would urge caution when considering the potentially serious consequences of retrospectively applying new legislation to existing legal judgments, both here and in the United States.
We must also recognise that the EU does not have legal competence over national governments' own negotiations with third parties. I very much hope that on this, as on so many issues of common concern, we can find a practical and acceptable solution.
Mr President, we believe that cooperation should not preclude independence. We believe that the European Union should learn self-respect. We believe that good cooperation presupposes respect for the other side's independence. We believe that dialogue and relations between the European Union and the United States should be conducted in a spirit of mutual understanding and independence.
Of the very serious issues which I wanted to comment on, therefore, I would highlight the following as issues which are primarily our responsibility: the need to put real pressure on Israel to resolve the Palestinian question and on Turkey to resolve the Cyprus question, the urgent need to abolish the death penalty in the United States, the fact that President Obama has broken his promise to close the Guantánamo base, the need to defend - and I use the term advisedly - personal data and, finally, the massive issue of climate change. We must convince the United States to shoulder its real responsibilities.
Mr President, ladies and gentlemen, I should like to refer back to a passage of Commissioner De Gucht's speech on international development cooperation. We know how important this is in order to reach the Millennium Objectives. Reducing inequalities between rich and poor countries does not only meet a moral requirement, but also contributes to resolving the motives for international conflict and disputes as well as improving quality of life in vast areas of the world.
The recommendation made in the motion for a resolution to spend 0.7% of industrialised countries' GDP for this purpose by 2015 can therefore be supported, but further measures are essential if the aid is to become effective. Coordination between Europe and the United States on aid policy is needed to avoid overlapping interventions in the various geographical areas. Best practices for the implementation of the plans must be better defined, and they must respect the needs of the recipients, not the donors. Good governance in countries benefiting from the aid policy is essential to increase the effectiveness of the intervention and avoid the dispersion of precious resources through corruption, incapability and a lack of responsibility.
The last point to note is coherence between the development cooperation policy and the commercial policy. For example, in agriculture and fishing, it makes no sense to fund economic development plans with one hand and close the door on products from developing countries with the other. The Doha agreement will be a significant step forward in this important sector.
(DE) Mr President, the coming months will show what the effects will be of the weakening of President Obama in his own country as a result of the relatively poor showing of his party in the recent elections to Congress. I am thinking, for example, of whether protectionist tendencies will increase and influence trade and economic policy, or whether President Obama will turn his attention more towards foreign policy areas such as the Iran conflict, the Middle East or the conflict in Afghanistan. We shall see.
For Europe, and for the EU in particular, this should only be of limited interest, because the EU needs to be able to define its own emphases and objectives, and its own interests. This is particularly true of the area of global politics, where the European Union's presence is rather dwarfed. One only has to think of the Middle East conflict, where we do not even have a place at the negotiating table. As everybody knows, on all the relevant issues - whether it is Iran, Afghanistan or the conflict in the Middle East - we tend to sail in the lee of the US, with no vision of our own. Yet in areas where greater cooperation with the US would be appropriate - such as in resolving the Cyprus problem, where the US could influence its ally Turkey - very little happens. Although President Obama appears to be more interested in the Pacific than in the Atlantic, from our perspective, we need to place greater focus on Eastern Europe and the Middle East.
Greater cooperation or coordination with the US is undoubtedly also required in the Transatlantic Economic Council. There is no doubt that the West - in other words, Europe and the US - should maintain its position as the global leader in the areas of research, innovation and development. Finally, we should not forget that improved data protection as well as the maintenance and upholding of citizens' rights should also play an important part at the summit.
Mr President, the world's centre of gravity is steadily shifting from the West towards the East, with the emergence of new global powers like China and India. In this new context, while the EU remains the first commercial power in the world and the US continues to be the first commercial partner of the EU, our cooperation is much more than that: it is a core element of the international system as it is based on common values, historic ties and strategic interests, which is not always the case for other strategic partners.
From an alliance of necessity during the Cold War, the transatlantic partnership has evolved into an alliance of choice. The emergence of a multi-polar world dictates the need for a new definition of modalities for cooperation between the two sides on all existing bilateral and global issues.
We reiterate the EU Council's conclusions of last September, asking for fresh impetus to be given to the transatlantic relationship and for renewed reflection on ways of creating a true partnership based on our respective strengths and specificities. The transatlantic partnership should concentrate on maximising the potential benefits of our economic relationship, with the reinforcement of the Transatlantic Economic Council. Unilateral actions, such as the quantitative easing by the Federal Reserve, are as worrying as the depreciation of the renminbi.
(EL) Mr President, the explosion of interest in the European Parliament on the part of the United States in the wake of the rejection of the initial Swift agreement has now died down somewhat. However, that does not mean that we are back to business as usual. On the contrary. The enhanced competence of the European Parliament in the field of the economy, energy, anti-terrorism and fundamental rights is not business as usual. The current feeling in the United States that the European Parliament counts, for which we need to congratulate Mr Kennard, the American Ambassador in Brussels, is not business as usual. The fact that we have vital and crucial negotiations before us on issues such as those raised by Mrs Reding, on which the European Parliament supports the Commission, as you requested Commissioner, is not business as usual. Nor is the fact that the European Parliament has opened a Liaison Office with the US Congress business as usual.
It is perhaps a good thing that the initial hoo-hah has abated, because we can develop a really strong long-term relationship between the European Parliament and Congress with a clear head, using the new structures being set up.
(DE) Mr President, Mr De Clerck, Mr De Gucht, Mrs Reding, we have heard enough already about how important transatlantic relations are; I do not believe that anybody here is questioning that. The US is one of our most important trading partners and one of our main allies, and as a German, I am acutely aware that what the US has done for us is something that can never be repaid. Nonetheless, it also has to be said that you cannot negotiate eye-to-eye if you are constantly bowing.
If we, as the European Union, want to have a decent relationship of respect with the US, then it is time we showed some backbone where our positions are concerned. Mrs Reding, you have once again made it clear that you are the right woman in the right post to do that. You mentioned fundamental principles of European data protection law, and I believe we can make no concessions on these in connection with an EU-US data protection agreement. We cannot have a race to the bottom here when we are making an agreement that is primarily aimed at protecting our citizens. Such protection - the protection of personal data and the safeguarding of privacy - is laid down in a multitude of ways in articles contained in the Charter of Fundamental Rights, the European Convention on Human Rights and the Treaty of Lisbon. The aim of an EU-US data protection agreement must be to realise this; to uphold and not water down the measures that we have taken and implemented in the European Union. I am talking here about the rights that you mentioned in respect of access to data, data deletion and correction; about purpose limitation, about proportionality, about the principle of data avoidance and data minimisation.
At the same time, when negotiating such an agreement, we must, of course, also make sure that this does not take place in a vacuum. It will have repercussions on the European Data Protection Directive that is shortly to be revised, on the data protection directive for electronic communications and on the forwarding of Passenger Name Data that is being negotiated by Mrs in 't Veld. All this must be seen in context. Mrs Reding, I believe that when your mandate is negotiated in the Council on 2 and 3 December, it can be assumed that this House will be behind you. I wish you good luck and every success. We are with you on this.
(DE) Mr President, ladies and gentlemen, the planned agreement is in accordance with the longstanding desire of this esteemed House to finally create binding minimum standards and legal rights in respect of data protection with the US. The intention is to fill the gaps in legal protection and achieve a higher standard of data protection for the citizens of the European Union. Close cooperation with our US partners is necessary and right. However, it must not result in the constitutionally guaranteed rights of European citizens being undermined.
The Commission's proposed negotiating mandate for such an agreement is good and points us in the right direction. As rapporteur for the European Parliament, it is a pleasure for me to take this opportunity to assure the Commission that the present draft has the broad support of all the groups in Parliament. From our perspective, it is now urgently necessary that the Council also accepts this proposal, so that the negotiations can commence as soon as possible.
I have no doubt that it will not be easy to convince our partner across the Atlantic of our concerns in detail. I am convinced, however, that the United States was founded on the principles of freedom, democracy and fundamental rights and shares our respect for individual rights in relation to state authorities. It is therefore not an impossibility, nor a matter for conflict; rather, there is a realistic possibility of reinforcing our common ground on both sides of the Atlantic and creating a new basis for even closer cooperation.
I should like to conclude, however, by mentioning one more aspect that is particularly important to us as Parliament: only when we succeed in creating a uniform framework within the EU will we gain the trust of our citizens in respect of transatlantic data protection. It is therefore of the utmost importance that the data protection agreement with the US represents a framework for all agreements made by the EU and by the Member States with the US. As such, I am looking forward to my work as rapporteur in connection with the data protection agreement with the United States and to cooperating closely with my fellow Members of this Parliament, with the Commission, the Council and also with the US Congress and US Government.
Mr President, I was in the United States during the mid-term elections and saw something of the political earthquake that took place there. There are lessons for Europeans in this, both in our home countries and in the European Union. Citizens both in the United States and here want less government intrusion in their lives, control of the deficit and cuts in public expenditure, and for us that should mean a smaller EU budget.
Turning to defence matters, the recent UK strategic defence and security review reminds us that Britain's pre-eminent defence and security relationship is with the United States. That should apply to all other European countries. I very much hope that NATO's new strategic concept will demonstrate a revitalised commitment to the alliance which binds the United States to Europe's security. We must not allow the distraction of EU defence ambitions to dilute or undermine this. We cannot afford duplication and distraction, particularly at a time when defence budgets are being slashed.
The forthcoming NATO summit on 19 November presents a good opportunity for the 21 NATO allies that are also EU Member States to demonstrate their commitment to the new realities.
(PT) It is time to urge the US to work towards the peaceful resolution of conflicts, to end military occupation and war, whether it be in Iraq, Afghanistan or the Middle East, to end the embargo on Cuba, to stop supporting the aggressive policies of Israel, which are responsible for the humanitarian crisis in Gaza and the occupied Palestinian territories, and to work towards nuclear disarmament.
It needs to be made clear that the pretext of the fight against terrorism cannot continue to be used to undermine international law and respect for human rights and fundamental freedoms. Collaboration is essential in order to reduce poverty and to end tax havens and speculative capital transfers.
This summit coincides with the NATO summit in Lisbon, which wishes to revise its strategy, and in which the US is seeking a commitment from its EU allies to a military escalation at a global level, with the aim of securing resource exploitation, market control and political dominance through the threat of military force, which increases the dangers and threats to people. We would therefore like to show our solidarity with the struggle of the peace movement, with the workers' struggle and with the many organisations which are building up the 'Yes to peace, no to NATO' campaign, including the demonstration which will take place in Lisbon on 20 November.
(NL) Mr President, Turkey's strategic importance to transatlantic relations is obvious. In the light of this, I am very curious to hear the Council's opinion on the new 'Red Book' of the Turkish National Security Council. Logically, this new edition follows the strategy of the Turkish Minister for Foreign Affairs.
My first question to the Council, with the forthcoming transatlantic summit in mind, is as follows: does the Council share the fear that current Turkish foreign policy is playing into the hands of revisionist actors in the region - principally the Islamic Republic of Iran - and is thus actually undermining stability in the Middle East?
My second question is whether, indeed, the Council intends to raise the subject of the Red Book at the transatlantic summit, in view of Turkey's position as being crucial to the EU as a candidate country and also crucial as a NATO partner?
Mr President, on the agenda of the TEC meeting in December will be removing trade barriers, which is a sacred aim among globalists that owes more to faith than to reason. Economic theory never tires of telling us that international trade makes the world as a whole richer. It is more reticent about telling us whether or not everybody in every country benefits.
The problems that the developed world faces are not too many trade barriers, but too few. That is, too few barriers against products from emerging countries such as China, with its low wage rates, grossly undervalued currency and its artificially impoverished home market. This means that Chinese goods, which are already low priced because of low wages, become artificially lower still because of the low value of its currency. The impoverished home market means that there is negligible demand for consumer imports and even insufficient demand for Chinese goods, making China completely dependent on its export trade.
Europe responds to this threat by saying it will become more competitive, perhaps by research and development. This might be a possibility if China respected international intellectual property rights. However, as soon as a novel improvement is developed in the West, China quite ruthlessly and without any shame copies the product and produces it at a fraction of the price. On the agenda of the EU-US summit will be increasing jobs on both sides of the Atlantic. Some hope of that if we continue to embrace globalism.
(ES) Relations between the European Union and the United States are, as has already been said, based on principles, ideas, a shared history and a shared passion for freedom. These values could, however, end up being diluted in rhetoric and languishing if we do not move from words to actions. One of the most reliable pieces of work that has been done in this House on the state of transatlantic relations since the presidential elections is the report by my colleague, Mr Millán Mon. The report is included in the current joint motion for a resolution that we will vote on tomorrow, and contains a series of specific initiatives that are still perfectly valid for establishing a genuine partnership, on which we need to get to work, Commissioner.
Here, there has been talk of the importance of economic and trade relations, and 15 EU Member States alone invest more in Texas than the 50 US States invest in Japan.
We need to give new impetus to the summit mechanisms, create a Euro-American Assembly and, most importantly, create a coordination and consultation mechanism for global issues and the most crucial areas of the world - the Middle East, Iran, Afghanistan - and relations with the emerging powers.
Mr President, during President Obama's recent tour of the Middle East, we heard him say that they saw their most important partnership as being that between the United States and India. This reminded me of one of the fundamental aspects of Mr Millán Mon's report, in which he recalled President Obama saying in Berlin that Europe was the most important strategic ally of the United States. The upcoming EU-US summit will be a wonderful opportunity to clarify this point and to clearly define what the strategic partnership really is. We could start by asking the United States to support the European Union in its demands to have an institutional presence, for example, in the United Nations General Assembly, based on the new approaches introduced by the Treaty of Lisbon.
Mr President, not so long ago, this Parliament adopted a resolution which spoke about the new possibilities for developing transatlantic relations after the election of President Obama in the United States. The forthcoming European Union-United States summit will take place in a slightly different context. It does not mean, however, that the opportunities are not there. It is simply that the context is a little bit more complicated.
I think, therefore, that we will face certain challenges in the preparation of this summit. I hope we can persuade our American allies to continue their multilateral approach in international relations and to show this multilateralism in a practical approach in their relations with the European Union. We have to insist on the development of the civilian dimension of the peace enforcement and peace keeping missions, as well as of the crisis management and post-crisis rehabilitation operation.
It is also important to try and coordinate our policies on development aid in order to be more effective in this endeavour. On non-proliferation, we should not only keep our capacity to work together but also act in a smart way. Part of this process is the ratification of the new START Treaty, which is still pending in the United States Congress. We hope that the new realities of Congress will not hamper the possibilities for voting for this treaty.
The US has announced and has already started the reworking of relations with Russia. I think this reworking is very important to us and it is also important, if we look forward, for a trilateral dialogue: Russia, the United States and the European Union on the most important global topics. Above all, I hope that during this summit, we can consolidate the European partnership instinct of the United States. We need a functional mechanism for permanent communication, consultation and coordination with our American allies.
Mr President, to be a credible partner and to act as a global player, the EU needs to speak with one voice. President Obama and his administration have rightly made this known, and we need to be able to honestly criticise each other like that. This is necessary to ensure a credible transatlantic relationship characterised by complementarity and coordination.
How can we work together on defending human rights, the rule of law and democracy in this world when Hillary Clinton gives a speech on a vision for global Internet freedom while the US is insisting on keeping the negotiations on the Anti-Counterfeiting Trade Agreement (ACTA) non-transparent, leading to tremendous concerns about Internet freedom? This is contradictory and undermines our credibility. Why do we have to learn through leaked documents that torture was inflicted and condoned in Iraq? We call for an independent inquiry.
Why could the Commission not answer my question about requests made by the US Administration with regard to criminal measures against Wikileaks? Does it consider the transatlantic relationship more important than questions from MEPs? Why does the US push European companies to take sanctions beyond those taken by the EU regarding Iran? The US should respect the EU's independence and its complementary role.
Both the EU and the US have to work transparently, respect each other's independence and allow for democratic scrutiny of our actions. Is it not that which distinguishes us - the US and the EU - from others, most notably with regard to fundamental freedoms and human rights?
(DE) Mr President, ladies and gentlemen, in the transatlantic dialogue, there are many things that unite us - I am talking about basic values, the fundamental rights of freedom and democracy - but there are also some things that divide us, namely, how these rights are applied and put in concrete terms when it comes to transatlantic relations. In particular, this contradiction repeatedly comes very clearly to the fore in respect of security issues. Data protection is a source of constant misunderstanding; we have long known that. Consequently, the framework agreement - if we succeed in bringing about a very good one - will be a great step forward. We need to find a solution here that also enables citizens on both sides of the Atlantic to assert their rights in respect of the other partner.
A second important area in which our principles are similar but our approaches diverge considerably is the area of climate change. I would therefore very much like to see this on the agenda and being clearly discussed. We cannot allow the European Union to use the transatlantic dialogue to weaken its own promises and commitments.
(PL) Mr President, one of the fundamental principles of cooperation in the European Union is the freedom of movement of people. In its capacity as an entity recognised by international law, the reformed Union strives for the equal treatment of all citizens, which includes the freedom to travel throughout the world. In anticipation of the forthcoming European Union-US summit, it needs to be reiterated that out of 27 Member States, four, including Poland, are still subject to a restrictive visa regime.
During the summit, the matter of the equal treatment of EU Member States in the visa waiver programme should be made a priority. This will be the first test of the effectiveness of the President of the European Council, Mr Van Rompuy. We will find out, too, if the talks with President Barack Obama are treated as the beginning of specific dialogue or if they prove to be a courtesy meeting on the occasion of the NATO summit which will be under way. Taking a strong line on the visa issue will show whether the US is treating the Union seriously as an entity recognised by international law.
(EL) Mr President, we support the joint motion for a resolution by the political groups. We do, of course, need to debate the issues before the EU-US summit and before the G20 summit. The United States are our natural allies. However, an alliance means equality and there can therefore only be a true alliance where relations are set on an equal footing.
We need to engage in closer, institutionalised cooperation, primarily in order to promote global democracy and human rights, a society of knowledge and science, global security and stability and data exchange, and this must be done on an equal and mutual footing, as Mrs Reding said. Within this framework, of course, global drug trafficking and the threat which it represents to international policy, security and stability, has been overlooked.
We also need to cooperate on efforts towards crisis management and conflict resolution and the development of third countries. However, whereas Europe basically supports the development of third countries, the United States does not. If we want real balance, development and security issues need to be divided between the United States and Europe within the framework of international action in general.
(DE) Mr President, ladies and gentlemen, I would simply like to make three brief points, on behalf also of some of my colleagues on the Committee on Transport and Tourism. These are critical points that I would ask the representatives of the Commission to bring up in their discussions.
The first is that although it has already been passed, the travel promotion tax is an unacceptable unilateral decision by the US Government. We hope that you can persuade it to think again on this.
Secondly, the exclusion of Romania, Poland, Bulgaria and Cyprus from the visa waiver programme is something that the European Parliament cannot endorse, and, in our opinion, it should not be allowed to continue.
Thirdly, we welcome the joint efforts to elaborate international security standards and to develop smart security concepts, but unilateral stipulations such as compulsory container scanning are not a solution because they are one-sided and disproportionate. The costs are out of all proportion to the benefit and it is unreasonable to expect this of European ports and enterprises.
(BG) Commissioner, ladies and gentlemen, since President Obama has assumed office, relations between the European Union and the United States have entered a new era of stable cooperation. The summit in Cancún, which will be starting in a fortnight, will provide a fine opportunity for the US and Europe to adopt the same stance and lead the other countries towards a lasting, binding agreement on combating global climate change.
Time is of the essence. Kyoto runs out in two years, but we need certainty and time to adapt. We must give a clear signal to developing countries by providing cooperation in the transfer of technology and suitable financial support.
I am sure that, as the Chinese ambassador also emphasised during the meeting with us today, the US, the European Union and China will assume their responsibility when they sit down at the negotiating table and will lead the way in the efforts to achieve a new agreement guaranteeing the safety of future generations.
(DE) Mr President, the United States and Europe are the West's companions in fate. Access to third country markets is a shared concern and is in the interests of both the EU and the US, particularly since the economic upturn following the financial crisis is likely to begin in emerging countries such as Brazil, India and China, where there remain considerable and discriminatory trade barriers as well as non-tariff barriers to trade.
We are convinced that the Transatlantic Economic Council not only can, but indeed must, play an important part in promoting a joint approach by the Economic Union and the US to their trade relations with third countries. We urge this Transatlantic Economic Council to work towards a common approach and a common strategy for new free trade agreements by the US and the EU, although I realise that this will not be without its problems. Furthermore, such harmonisation between the US and the EU is urgently and rightly being demanded by industry in the context of the G8 and G20, as well as in WTO negotiations. Moreover - and I expect the US shares this desire - we would like to see the Doha Development Round being concluded as quickly as possible. However, it will be necessary not just for us to make new and substantive proposals, but also for the emerging economies to move towards us. Here, too, a common strategy by the US and the European Union would be beneficial to both sides.
If I may address you directly, Commissioner De Gucht: when it comes to cooperation, it would be good if the Commission and Parliament could learn something from the way that Washington works together in the area of trade policy.
(RO) I think that one of the items for discussion during the transatlantic dialogue at the forthcoming European Union-US bilateral summit must be the lifting of visa requirements for the four EU Member States whose citizens are still subject to this travel restriction; namely, Romania, Bulgaria, Poland and Cyprus.
I deplore the lack of flexibility on the US side in view of the consistent progress which has been made by these countries, especially since their accession to the European Union. I believe that this nit-picking over technical details concerning admission to the visa waiver programme must be opposed more firmly and effectively by the European Union's representatives. It is the European Union's duty to display, as a whole, a more active and clearer show of solidarity with all of the Member States' citizens.
I would also like to stress the need for cooperation on development and humanitarian aid at a time when relations between the US and the European Union are of paramount importance in the current economic and geostrategic climate.
(FR) Mr President, no one can seriously give an assurance, in this House, that the measures taken on both sides of the Atlantic will prevent a future financial crisis. This issue must, therefore, be put back on the agenda, and we must go further with regard to supervision, banks' equity capital, prohibition of certain financial products and the fight against tax havens.
My second point is that everyone can see that we are completely interdependent in terms of finance, economy and currency. That is why any decision taken unilaterally, without consultation, is not going in the right direction. I am, of course, thinking about the European Development Fund's (EDF) action a few days ago. We have to move forward together in order to reform, for example, the international monetary system.
We also have to take action together to make international institutions more balanced, more transparent and more democratic. If we want Europe's voice to be heard on the major issues, however, it really has to take the initiative and to speak with one voice. That is what we will demonstrate in a few hours, for example, at the G20 summit; at least, I very much hope so.
(ES) Mr President, the Union's most important strategic relationship is the one it has with the United States. We must maintain a continuous dialogue on bilateral issues and also on global issues, and try to ensure the most coordinated action possible. In my view, this is the main message of tomorrow's resolution.
I therefore regretted the fact that the planned summit in May was not held. Moreover, I found the argument given at the time that there was no agenda to be absurd. There is always an agenda between two partners that are so important and which are immersed in a global economic crisis, and when there are challenges such as terrorism, climate change, energy security or nuclear proliferation.
Moreover, there are major regional conflicts, for example, the Middle East peace process, the Iranian nuclear challenge or the issue of Afghanistan, which, in my view, are worthy of coordinated action by the United States and the European Union.
I hope that the forthcoming Lisbon summit will be a success. There are many issues to tackle, some of which I have already mentioned. Moreover, the world is changing. Asia is in the ascendancy; let us think about the importance of China or India, which President Obama has just visited. There is even talk of a post-Western world.
In this context of a changing world order, we need close coordination between Europe and the United States. We have many interests, ideals and values in common. We will be stronger if we act in a coordinated way.
Ladies and gentlemen, the Treaty of Lisbon has also created new bodies to strengthen the Union's role in the world. We should therefore also improve our mechanisms for dialogue and coordination with the United States. The resolution adopted by Parliament in March last year contains many ideas as to how to strengthen those institutional mechanisms for dialogue between Brussels and Washington.
My final comment is that I regret the fact that the representative of the Council only referred to an exchange of data; he did not come here to talk about the summit, about which we heard nothing. Unfortunately, the Commission did so only very briefly. Who really came here to talk about the summit?
(DE) Mr President, ladies and gentlemen, international terrorism is undoubtedly something that we must fight together; that is beyond dispute. However, we must fight it on the basis of our common values and the rule of law, not based on the very individual interpretations of the law currently being proclaimed by former US President George W. Bush in his book and on talk shows. I mention that also in view of the new majorities in the US Congress.
The decisive thing for us is that we advance the level of data protection, that we respect our citizens' rights; for there is one thing that must also be made clear, which is that the song of freedom cannot be played on an instrument of violence. We cannot tell people in other countries what we expect of the rule of law if we do not jointly uphold the same standards and act accordingly.
I am very pleased, however, that President Obama has brought a breath of fresh air into the US, even if his position may appear to have been weakened somewhat recently. One thing is clear, and that is that we will be on the side of those who defend this rule of law.
(IT) (The speaker begins speaking with the microphone turned off) ... by which the new powerhouses of the world move, in my view, the transatlantic area still remains the most developed and efficient economic area on the planet.
It is true that there is a widespread and - in many ways understandable - rush to a commercial agreement, for example, with countries like China. However, I believe we must not forget the fact that the existing relationship between Europe and the United States has, for a very long time, been the link that, more than any other, we must take care to hold dear and guard almost jealously.
This consideration is a result of the histories of both Europe and the United States. Indeed, it is demonstrated by the common love of democracy, peace, rights and the market economy. Acceleration of the process of strengthening transatlantic economic integration is indeed indispensable in order to promote global development based on a combination of values whose stated aim is to reach an acceptable standard of living for all people of the world, following a fair and effective policy of multilateralism which contributes to the construction of a more democratic global structure, which is therefore more free.
I therefore appeal to those managing the European Union's foreign policy at this time. Over the years, we have noted how the abilities of the US leadership - whoever the President was - have always had an enormous role in global transatlantic decisions. It is time for us, too, to take the situation in hand. We derive strength from the will of 500 million people and from a new and more solid institutional structure that must give us the ability to abandon the temptation to hide behind the American giant and instead take the destiny of our people into our own hands, perhaps asking our friends in the United States to state their position on a single seat for the European Union at the United Nations.
(RO) I welcome the EU-US data protection agreement, which must be supported in order to strengthen cooperation in the areas of combating crime and terrorism. As the European Parliament has stated on frequent occasions, the lack of US data protection legislation which is compatible with European legislation raises serious question marks over the actual protection which Europeans will enjoy within the United States.
In this context, I would like to ask the Commission and Council what guarantees will actually be given in practice concerning the rights of Europeans to lodge judicial and administrative appeals, as well as proportionality in terms of the various US authorities and agencies processing and accessing data and, last but not least, how supervision of the entire process by an independent authority will be guaranteed.
(PT) The world is experiencing some very difficult times. In such difficult times, we should have no doubt as to who is our ally and who is our enemy. The United States is one of Europe's key allies. Terrorism is being fought on a global scale against entities who do not even have a face both inside and outside our common area, and this fight is aimed at safeguarding the values of civilisation, which we want to defend.
Yet the pre-eminence of these values that we wish to defend also means that in Parliament, the Commission and the Council, we can and should demand clear rules on data protection, the protection of personal rights and the right to privacy. The prevention, investigation and prosecution of crimes cannot happen at the expense of the disregard for and violation of individual rights. Neither Europe nor the US would allow this to happen. Once again emphasising the critical importance of transatlantic relations and good cooperation at all levels between Europe and the US, we should therefore support negotiations for a future global agreement which sets out rules, safeguards rights and, on a reciprocal basis, does not demand any less from the US than what we are also prepared to concede to the US in the light of this common goal.
Mr President, I would like to welcome the Transatlantic Economic Council on 15 December, and especially its discussion of innovation, the digital agenda and energy technologies. In the last couple of years, we have seen how difficult it is to harmonise existing legislation and even approaches on moderated industries and services. This is therefore a great opportunity to shape our legislation in these new fields where there is no legislation as yet. These new fields are precisely what we are talking about; new challenges, like ageing society or climate change, require further development in the legislation for the enabling technologies.
Finally, Commissioner, it is high time to talk about energy security and think about the Transatlantic Energy Council for the future. I wish you good luck for your meeting on 15 December.
Mr President, the EU-US agenda is as full as ever and both parties should use the opportunity to advance common positions on issues such as financial regulation, climate change, the deepening of trade ties, nuclear proliferation and the fight against terrorism. The economic recovery, however, has to be issue number one on the agenda.
The transatlantic economic relationship is vital to global prosperity as the bilateral trade of our two economies represents almost USD 4.3 trillion. Our economic partnership is a key driver of global economic prosperity and represents the largest, most integrated and longest lasting economic relationship in the world. Together, our economies account for half of the global economy. Therefore, we need to devise common strategies on the further actions we are going to take to ensure stable recovery from the crisis, including regulating the financial markets, the stimulus packages, and strategies to curb currency manipulation of other major global economies.
On the other hand, we should reconsider whether holding biannual EU-US summits is a good idea. President Obama's decision not to attend the previous summit in Madrid earlier this year exposed the excessive EU synergy. By insisting on frequent bilateral summits, we risk devaluing them to the extent that they will become irrelevant.
(FR) Mr President, Commissioners, I would like to come back to the anti-counterfeiting agreement which is currently being negotiated, in particular, with the United States. This agreement raises some questions also for the United States, particularly among the officials from the US Patents Office. Furthermore, 75 US law professors have recently sent a letter to President Obama. They consider that the Anti-Counterfeiting Trade Agreement (ACTA), which is a simple executive agreement, would be contrary to the US constitution.
While the European Parliament, as you know, is about to adopt a resolution on the ACTA Agreement, and this is still causing considerable disquiet and is far from finding unanimous support among our fellow citizens, I think that it would be useful for us to have a very clear response from the US negotiators on two points. Can ACTA be ratified by the United States? In their opinion, is ACTA a binding or a voluntary agreement? Indeed, an anti-counterfeiting agreement that does not include China, India and Brazil, and which would not be implemented by the United States, would be seriously lacking in credibility. Thank you.
Mr President, I would like to thank Commissioners De Gucht and Reding for their intense but realistic approach to the EU-US summit. I think it is time to recognise that the US can accomplish none of its strategic goals without Europe. Similarly, the EU cannot play its intended role as a world player without close cooperation with America. The paradox is that globalisation and the rise of non-Western powers give the US and EU more, rather than fewer, reasons to intensify their cooperation. At the same time, we see that the transatlantic gap is expanding, not narrowing.
Europe occupies a smaller role in current American plans and concerns. Therefore, it is crucial to recognise that time and opportunities for strengthening mutual partnership are limited. Probably during the next 10 years, the US and EU will have a chance to set an international agenda providing for a value-based and stable world, but only on condition that they act together.
This has to start with completing the Transatlantic Free Trade Area, which the European Parliament has advocated for several years, overcoming internal divisions in Europe and opposing protectionism.
Mr President, I would like to speak about the general framework agreement on data protection that Ms Reding has started to negotiate. Hardly a week goes by without us hearing about a new terrorist attack or attempted attack, and this is obviously harmful to the well-being of our citizens. We need an efficient tool to combat terrorism. This is one obvious area where we can cooperate with our friends across the Atlantic. There is clearly an urgent need for this framework agreement on data protection. Ms Reding, you have our support on this agreement.
Of course, we want this agreement, not only to fight against terrorism but also because we have concerns about data protection. We would like you to protect the privacy of our citizens and to protect the principles of necessity and proportionality in particular. This is not a zero-sum game. We do not think that there is a choice between our security and our privacy; we think that we can actually secure both.
I would like Ms Reding to go into these talks feeling strengthened by the support of the European Parliament and with peace of mind, knowing that we are behind her in securing a deal which is good for our citizens, a deal guaranteeing both our security and our privacy.
(PL) Mr President, two years ago, when Barack Obama was elected to the office of President of the United States, it seemed that, after the difficult term of office of his predecessor, relations between Europe and America would be normalised. It seemed that the times when Washington acted unilaterally in the international arena were coming to an end. We all believed that, faced by an enormous crisis, the United States and the Union were going to work together to try to change the world in order to ensure economic security.
We know, today, that this was a vain hope. After the Copenhagen climate summit, and after the way Mr Obama ignored the Spanish Presidency, the Americans have once again humiliated us and the rest of the world by making a unilateral decision to print money. Despite the numerous promises made to the representatives of European governments, they have made this decision without any kind of consultation. Acting in their own particular interests, they have decided on measures which will adversely affect the European economy.
The upcoming EU-US summit should be used to express our disapproval and to appeal to be treated as partners. Cooperation is not only in our interest, but is also in Washington's interest, particularly in view of the new geopolitical order which is emerging.
(SK) Relations between the European Union and the US are relations between two great powers, but despite that, I often cannot help thinking that pragmatism is over-ruled by a kind of narrow-minded egotism.
However, there are some very important topics under discussion and we must resolve these important topics together with our US partner.
The November summit will be the first meeting between the US and the EU since the Treaty of Lisbon entered into force. In view of the fact that the European Union and the US represent half of the global economy, one very important topic will be the economy. In a time of major crisis, it is necessary to coordinate macro-economic policy, agree on the regulation of the financial sector, and attempt to shut down tax havens and the like.
It is necessary to focus on concrete problems, and not to do one thing at the expense of the other, in other words, the two partners at the expense of the rest of the world, but to act in a way that is appropriate for two responsible, leading global powers.
In addition to the November summit of the EU and the US, the December meeting of the Transatlantic Economic Council also provides a platform for responsible and pragmatic policies.
Mr President, I am very pleased that I caught your eye because I particularly want to thank Commissioner De Gucht for what I thought was a very important reorientation of the Transatlantic Economic Council. I was in Washington in July on a mission as Chair of the Committee on the Internal Market and Consumer Protection. I visited him afterwards to say that we needed to lift the sights of this Economic Council to look at the long range strategic technological issues that we are both working on, and particularly to work around the basis of standards which my committee has been doing a lot of work on over the last few months.
What we should be doing is creating the common standards for future technologies, not creating new trade barriers by working independently. As he said in his statement, it will help us to harness common research programmes, common opportunities for business, and strengthen our competitiveness with our partners in the United States.
I think that this element of your announcement today is very important. I am sorry that so few of my colleagues have talked about it - I know that Ms Herczog did - but I hope that we can work together to take this forward. I am disappointed that Elmar Brok has gone because I want to say to him that this new orientation means we will need new people to work in his transatlantic legislators' dialogue because we have new challenges to meet.
(DE) Mr President, I refer to the data protection agreement and would like to point out that all existing agreements absolutely must comply with European data protection standards. This applies not just to the agreement on the forwarding of banking data, but also in the area of Passenger Name Data. The Commission cannot deviate from this position when negotiating the data protection agreement with the US. We cannot allow EU standards to be tailored to those of the US. We need uniform protection instead of the piecemeal approach that has existed to date, and each new individual agreement on data exchange must include principles such as purpose limitation, minimal retention periods and the right of EU citizens to effective legal remedies in respect of data processing.
We must not, on any account, allow the EU to keep moving closer to the increasingly grotesque profiling systems of the US or to feed the US with the personal data of EU citizens. Notwithstanding this, an agreement without adequate guarantees would have no chance of standing up in the European Court of Justice.
Mr President, as a member of the EU-US delegation, I take a special interest in the forthcoming summit and I am looking forward to going to the US as part of the delegation in December. It is fair to say that the US is our natural ally and, for that reason, I would dispute the statement made here this evening that the world is less secure as a result of American policy rather than more secure. If we want to point the finger, we should look at countries where there is no freedom, where there is no democracy, and where terrorists are harboured, before we point the finger at America.
Having said that, it is important that we approach further meetings and summits with the US as equals because that is what they will respect; We saw in Copenhagen in particular that we were regarded - as some thought - as weaklings. That cannot happen again, particularly in issues such as quantitative easing. We have to assert ourselves and have our voices heard.
(IT) Mr President, ladies and gentlemen of the Commission and the Council, ladies and gentlemen, relations between the European Union and the United States must be based on the maximum guarantee of security in order for our cooperation to succeed. We must eliminate all the problems here, within the European Union. Visa requirements for citizens of four countries that form part of the 27 Member States is a serious limitation of freedom. Last week, a delegation from Parliament put this problem to the Canadian authorities and it seems that they will take it upon themselves to deal with it.
Trade with the United States is important, as it strengthens our euro and puts the European Union in a position to compete with the great Chinese, Japanese and Indian markets, and we also noted a careful attitude in Canada towards the US and Mexican markets. Interacting with the United States on climate change, for sustainable energy and for the global market, is a good start to the talks.
(DE) Mr President, ladies and gentlemen, I refer to the data protection agreement. For me, there is no question that, following the conclusion of a data protection agreement, the existing agreements between the US and the EU will need to be checked and updated in accordance with this new framework agreement. That is the real purpose of the agreement that we are working towards here. As I see it, the risk of legal uncertainty comes if we did not do this. After all, our highest priority must be to protect our citizens.
Member of the Commission. - Mr President, let me first answer a number of specific questions which have been put, and start with climate change. The new majority in the US House of Representatives is likely to limit President Obama's room for manoeuvre even further. We need to make sure that the US does not back-track on its Copenhagen commitments and we must encourage them to contribute to a successful outcome of the COP 16 meeting in Cancún.
In the meantime, we can advance on concrete issues, such as fast-start finance, reduce emissions from deforestation, and facilitate adaptation to climate change for poor and developing countries. These can proceed without US domestic legislation, as can biological research work on clean technologies.
There was also a question on the US visa waiver programme and the fact that a number of EU Member States - Bulgaria, Cyprus, Poland and Romania - are still not admitted to this programme. We attach much importance to their admission and we will continue working with our US counterparts on resolving this issue.
In relation to the introduction of the ESTA fee for travellers under the visa waiver programme, the Commission has repeatedly voiced concern that these new requirements are inconsistent with the commitment of the US to facilitate transatlantic mobility and that they constitute an additional burden for European citizens travelling to the US. We need to make sure that work on security issues, such as PNR, goes hand in hand with facilitating transatlantic travel for legitimate travellers.
Regarding the question on the Wikileaks documents, we are unable to comment on the information contained in the leaks at present. However, as a matter of principle, the EU is firmly committed to upholding the absolute prohibition of torture and cruel, inhumane and degrading treatment. This is all we can say at this moment in time.
There was a question from Ms Quisthoudt on the possibility of a free trade agreement with the US. We are not considering this at this moment in time, Ms Quisthoudt, because, as regards the EU-US trade relationship, an earlier study conducted by DG Trade on non-tariff measures shows that non-tariff barriers remain the major obstacle in EU-US trade relations and concludes that the GDP of the EU and the US would increase by about EUR 160 billion and exports would grow by 2.1% and 6.1% respectively if half of the non-tariff measures and regulatory differences were removed. In fact, there are not that many tariffs any more between the US and the EU. That said, existing barriers are often very difficult to remove but this is precisely why, in the TEC, we are pushing for early and upstream cooperation, for example, before we adopt regulations in important areas, in particular, emerging markets and new technologies.
Regarding the TEC and what its agenda might be, we are currently working with our US counterparts to fix the final agenda for the next TEC meeting, bearing in mind the input from advisers. The main themes we are looking at are innovation and emerging technologies, and strategies for greening our economies and building the transatlantic market place. Under these themes, we will have opportunities to discuss a wide range of issues including e-health, the interoperability of electronic health records, secure trade, mutual recognition of authorised trade standards and the overall approach to regulation, the Innovation Action Partnership and exchange of information on consumer product safety. We will also discuss joint responses to economic challenges. Furthermore, at the end of November, as was asked by the Committee on the Internal Market and Consumer Protection, I will discuss standards. I believe the precise date is 29 November.
The last question was on the 100% scanning of inbound container freight. We are concerned about the US requirements that, by July 2012, all US-bound maritime containers will have to be scanned before being placed on a vessel at a foreign port. We believe that this requirement will not bring proven security benefits and will be a barrier to smooth trade. For these reasons, the Commission does not envisage the implementation of 100% scanning in EU ports. The US Homeland Security Secretary, Janet Napolitano, has announced plans to push back the July 2012 deadline for 100% scanning by two additional years. The Commission is hopeful that this delay will lead the US Congress to review its policy and favour a risk-based approach to supply chain security.
The main challenges for the EU over the next year suggest many synergies and opportunities for cooperation with the US: dealing with the economic crisis; governance, restoring growth and jobs by accelerating reforms, building an area of freedom, justice and security, and pulling our weight on the global stage. We have a number of important tasks ahead as we look to the forthcoming EU-US summit and beyond. One of them is building a more open and outward-looking EU-US relationship that would take into account the full scope of relations that both the EU and the US are building with emerging powers such as China, India, Russia and Brazil.
On the economy, jobs and growth are at the heart of the discussion. We will compare notes on the G20 results, especially financial and banking reforms and the need to deliver a global trade deal, and look for EU-US added value there. At the same time, we need to focus more on delivering the full potential of the transatlantic market. My aim will be to refocus the TEC on a transatlantic agenda for jobs, growth and innovation. With the support of the EU-US Senate leaders, I will look to move forward on that at the forthcoming TEC meeting on 17 December.
Vice-President of the Commission. - Madam President, after the remarks of my colleague Karel De Gucht on the general agreement and relations with the United States, let me concentrate on the future umbrella agreement on data protection. It is very clear that we need to share data in order to fight terrorism and organised crime and, at the same time, we need to preserve the rights of citizens to data protection. Trying to achieve both in equilibrium will be the content of those negotiations.
As I have already told you, on 26 May this year, the Commission put forward a proposal for a negotiation mandate. We are looking now to the Council to have this mandate agreed upon, hopefully at the beginning of December, so that we can start with real negotiations. I absolutely agree with what has been said in this House. We need to concentrate on legal security in an umbrella agreement instead of - and I quote a Member of this Parliament - 'fire-fighting on each individual data sharing agreement'.
If we, the United States and Europe, manage to set common standards, then those common standards will sooner or later become world standards. We have to show that those standards are built on our values of justice and fundamental rights and of the right to reciprocity, both of which have to be very clearly put on the transatlantic agenda.
The question of individuals' rights in such an agreement has also been raised. What the Commission has put on the table would mean the following for our European citizens and for the citizens in the United States: enforceable rights for individuals, such as the right to access personal data that has been collected about them and the right to rectify and erase this data, administrative and judicial redress, regardless of nationality or place of residence, and compensation for any damages suffered.
The effective application of these rights would be ensured by the monitoring and controlling of these data protection standards by independent public authorities and, in this context, a non-discrimination clause should also be included to ensure that all personal data is protected regardless of a person's nationality or place of residence, bearing in mind, at all times, that we need to strike a balance between rights and security and also, at least in my view, not to allow any discrimination on racial grounds.
In order not to allow this, the Commission will certainly need the help of Parliament. I have heard that you want to establish, or you have already established, specific new bilateral relations between Parliament and the United States Congress. I think that this will also be very important in order to raise understanding of such data protection agreements on both sides of the Atlantic, so here, you could be of much help in the course of the negotiations.
Madam President, I can be very brief, as I, of course, concur with the words of Commission Vice-President Reding, namely, that it has been a good debate and that the next stage will be 2 and 3 December. The Council does indeed hope to be able to finalise the mandate then, so that the Commission will be able to start the debate in earnest at long last and the negotiations can really begin.
This represents an opportunity to improve cooperation between the EU and the United States; an opportunity to strike a balance between security and privacy; an opportunity to unite fragmented subject matter; an opportunity, indeed, to translate an explicit request from the European Parliament into a solid framework agreement.
I presume that today's debate has equipped the Council to endorse the Commission's negotiating mandate, assuming that the Commission also provides feedback at appropriate intervals and that the debate on the specific details, on the enforceable aspect of the rights, continues to develop in such a way that feedback is given. I hope, therefore, that the Commission will achieve good results in the short term - hopefully after the Council meeting on 2 and 3 December. Thank you for this debate.
I have received four motions for resolutionstabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 11 November 2010.
Written statements (Rule 149)
The EU and US form the largest trade partnership, accounting for half of the global economy. On the other hand, both partners must cooperate more closely to promote growth and employment in their own economies, especially as 30 million jobs have been wiped out worldwide in recent years by the economic crisis. In this respect, the Transatlantic Economic Council remains the most suitable mechanism for achieving the objective of establishing a unified transatlantic market by 2015. I believe that during the Lisbon summit, the priority topic of the visa regime applying to all Member States must be discussed. As freedom of movement is a highly valued right in the EU, the Commission must continue the political and technical dialogue on the progress made and on future courses of action.
I should mention that the Romanian Government has recently approved a legislative framework for setting up a national visa information system, facilitating the exchange of data with other Member States regarding visa applications. This IT system will improve controls at Romania's borders and the EU's external borders. This is a necessary step with the prospect of accession to the Schengen area.
The signing of an expanded agreement with the United States on data protection is essential and urgently needed; it will prevent these issues from being dealt with by the Member States on the basis of individual bilateral agreements. I am fully aware of the difficulties inherent to the signing of this agreement, since there are fairly different approaches to data protection on either side of the Atlantic. In the EU, the right to the protection of personal data is explicitly established in both Article 8 of the Charter of Fundamental Rights and Article 16 of the Treaty of Lisbon. In the United States, there is no general law on the protection of private life, nor is there explicit reference to a fundamental right to the protection of private life in the country's constitution. There is much to be done with respect to access to data and their rectification, to reciprocity, to legal protection, and to independent supervision. I therefore call on the Council to adopt the mandate for negotiating this agreement as quickly as possible, in order to move forward with the negotiations and obtain the progress that is so urgently needed, as well as the resulting transposition of these results into the respective bodies of legislation as quickly as possible.
First of all, I should like to congratulate the rapporteur on the splendid job he has done. Being adopted on the eve of the review conference in Astana gives the report special emphasis, sending a message to the decision makers at the Organisation for Security and Cooperation in Europe. I note with pleasure that through my amendments, references related to the protection of national minorities, which is an organic part of the OSCE's overall security concept and its human dimension, have been incorporated into the report, and that the report managed to draw attention to the role of the OSCE High Commissioner on National Minorities. The task and responsibility of the High Commissioner is particularly important in promoting the peaceful coexistence of national minorities and the prevention of potential minority and ethnic conflicts. Emphasising the role of the High Commissioner is also important in order to ensure that the parties concerned give due weight to the official's proposals and opinions in the absence of any means of enforcement.
For years now, one significant yardstick by which to measure relations between the EU and the United States has been climate policy. It is with reference to this that images of the United States as a unilateral actor that goes it alone have been strengthened. It is time, however, that we reviewed this image.
It is true that the United States distanced itself from the frontline of climate policy when it refused to ratify the Kyoto Protocol. Nevertheless, time has shown that the whole agreement is ineffective and the wrong way to resolve the complex problem of climate change. By investing in robust partnerships in the area of technology and in the development of clean energy, agencies responsible for large volumes of emissions have chosen a path which is a lot more promising and which has opened up new horizons.
It is now time the EU realised what is happening. The United States is not going to embark on any emissions trading scheme. Not long ago, Obama said that it was most important to do the right thing, which, of course, is useful, whatever we might think about climate change. These useful acts include investing in clean energy and improving energy selfsufficiency. Of emissions trading, Obama said that it was a means, not an end, and that there were other ways to 'skin the cat'.
Is Europe now the bogeyman of climate policy, who does not appreciate the situation or learn from his mistakes? We take jobs abroad and raise energy prices; we do everything the hard way instead of taking sensible action. We should prevent pollution, in the same way that we should also invest in clean energy and focus on energy selfsufficiency and afforestation. Emissions trading, in contrast, is not worth our support. It was marketed to us as a way to prepare for an international scheme, which never came. Why do we continue to use it to torment our citizens, by depriving them of work and a livelihood?
The forthcoming EU-US summit will certainly confirm the exceptional importance of these relations. The constant advance in globalisation means that both the EU and the US must pursue a policy of openness, and that the strategic importance of the transatlantic partnership must not be allowed to diminish. For this reason, it is important to approach such negotiations with maximum openness, which is an essential prerequisite for the operational character of the forthcoming meetings. The past few days have brought three subjects to the fore, which the Union's negotiators should focus their attention on: the different strategies with which the EU and the US approach the current global economic crisis; the different policy approaches for reacting to the unfavourable ecological situation of the planet and to climate change; and security issues. The unilateral decisions of the US Federal Reserve to buy USD 600 billion of US government bonds, decisions which were taken without consulting the EU, will weaken Europe's economic position. It is therefore essential that the EU clearly declares itself in favour of looking for global currencies other than the US dollar. It is important that the Union insists on its role as a pioneer of ecological technology and legislation, and accordingly puts pressure on both the US Government and Congress. I believe that it is necessary, at the forthcoming summit, to call on EU leaders to give Washington a clear indication of our support for the efforts of President Obama on global nuclear disarmament and on the ratification of the new START Treaty, which was signed by the Russian and US Presidents this year in Prague.
Since President Barack Obama triumphed in the elections two years ago, the positions of the EU and the USA have converged significantly, in particular, as regards disarmament, combating climate change, and issues of defusing flashpoints of international conflicts. This is significant capital and this line must be pursued. Unfortunately, some things have yet to be implemented in order to achieve common transatlantic goals. A large part of US society is opposed to actions combating climate change. An ambitious bill on limiting greenhouse gas emissions is still stuck in the Senate. There is no movement forward on the issue of the abolition of the death penalty which is important to the EU. The EU-US summit will take place next month in Lisbon. I hope that the EU will be able to convince its partner, the USA, to continue to make progress towards the common goals mentioned. It is also important to increasingly include Russia in the transatlantic dialogue.
As the exchange of data between the European Union and the United States is increasingly necessary and frequent in the context of the fight against terrorism and organised crime, a general and common legal framework must also be drawn up to protect personal data. This framework must provide for protection equivalent to that enjoyed by European citizens within the Union. The Commission's negotiating mandate is therefore heading in the right direction. With regard to the sphere of application, this legal framework must also apply to existing bilateral agreements. I hope that the Council adopts the mandate as presented and that Parliament is kept fully and promptly informed of all developments in the negotiations, bearing in mind that Parliament will have the final word on the future agreement.
The upcoming summit between the European Union and the United States will be the first summit after the entry into force of the Treaty of Lisbon, one of the aims of which was to enable Europe to concentrate more on relations with third countries. The forthcoming summit will provide us with an opportunity to outline a framework for transatlantic cooperation over the next few years. In view of their global position and common values such as the rule of law, democracy and human rights, the European Union and the United States have a key role to play in tackling the challenges of the 21st century. We need constructive, strengthened cooperation in areas such as overcoming the economic and financial crisis, the fight against terrorism, global stability, peace in the Middle East, the non-proliferation of nuclear weapons, development aid and climate change. The next climate summit in Cancún is approaching. I hope that the United States will demonstrate a greater level of commitment when it comes to joint obligations in the fight against climate change. As a significant player in the international arena, we should set an example to other countries. The recent ecological catastrophe off the coast of the Gulf of Mexico made it clear that disasters know no boundaries, and their effects are felt worldwide, ultimately by our citizens too. It is self-evident that what is needed is cooperation at global level. Against the backdrop of last week's elections, it is worth noting that these elections may constitute a point of departure for new, closer relations between the European Parliament and Congress. More intensive dialogue will be advantageous to both sides.